DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to Applicant's amendment to claims 1, 10-11, and 17-22 filed February 8, 2022 the Applicant’s representative has pointed to Fig(s). 19-23 as support for the amendments. (see Applicant’s remarks page 10) Further, the examiner would like to point to paragraph(s) [0240] - [0244] in Applicant’s Specification as support for the amendments for the amendments to claims 1, 10-11, and 20.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on November 23, 2021, December 10, 2021, and January 6, 2022 have been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding the title received on February 8, 2022.  These amendments to the title are accepted.
Allowable Subject Matter
5.	Claims 1, 10, 11, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 1, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent # 8,462,863 B1) teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50), in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1) teaches a method “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]), and Chin et al. (U.S. Patent Application Publication # 2012/0281682 A1) teach a method to transmit power control (Fig.4 @ 222), fail to disclose: “set a transmission power value based on reception power of a received signal from an overlap basic service set (OBSS) indicated by information of a reception electric field strength in association with advanced space reuse; …” Also, the examiner 
Claims 1-7 and 21-22 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent # 8,462,863 B1) teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50), in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1) teaches a method “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]), and Chin et al. (U.S. Patent Application Publication # 2012/0281682 A1) teach a method to transmit power control setting a transmission power value based on reception power of a received signal from an overlap basic service set (OBSS) indicated by information of a reception electric field strength in association with advanced space reuse; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 11, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent # 8,462,863 B1) teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50), in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1) teaches a method “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of ”(Fig.4-6; Paragraph [0091]), and Chin et al. (U.S. Patent Application Publication # 2012/0281682 A1) teach a method to transmit power control (Fig.4 @ 222), fail to disclose: “the reception frame being transmitted based on a transmission power value which is set based on reception power of 5Application No. 16/624,299 Reply to Office Action of November 9, 2021 a received signal from an overlap basic service set (OBSS) indicated by information of a reception electric field strength in association with advanced space reuse; …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 12-19 are also allowed by virtue of their dependency on claim 11.
Regarding claim 20, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent # 8,462,863 B1) teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50), in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1) teaches a method “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality ”(Fig.4-6; Paragraph [0091]), and Chin et al. (U.S. Patent Application Publication # 2012/0281682 A1) teach a method to transmit power control (Fig.4 @ 222), fail to disclose: “the reception frame being transmitted based on a transmission power value which is set based on reception power of a received signal from an overlap basic service set (OBSS) indicated by information of a reception electric field strength in association with advanced space reuse; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
SUGAYA (U.S. Patent Application Publication # 2021/0037570 A1) teach “a communication apparatus that can notify surrounding apparatuses of the presence of the apparatus that is receiving data.” (Fig.26; Paragraph [0001])

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 25, 2022